     Case 5:19-cv-01346-JPR Document 23 Filed 02/23/21 Page 1 of 1 Page ID #:808



 1                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   AMANDIP KAUR,                    ) Case No. EDCV 19-1346-JPR
                                      )
12                     Plaintiff,     )
                                      )         J U D G M E N T
13                v.                  )
                                      )
14   ANDREW SAUL, Commissioner        )
     of Social Security,              )
15                                    )
                       Defendant.     )
16                                    )

17
          For the reasons set forth in the accompanying Memorandum
18
     Decision and Order, it is hereby ADJUDGED THAT (1) Plaintiff’s
19
     request for an order reversing or remanding the case for further
20
     proceedings is DENIED; (2) the Commissioner’s request for an order
21
     affirming his final decision is GRANTED; and (3) judgment is
22
     entered in the Commissioner’s favor.
23
24
     DATED: February 23, 2021
25                                     JEAN P. ROSENBLUTH
                                       U.S. MAGISTRATE JUDGE
26
27
28
